Fourth Court of Appeals
                                      San Antonio, Texas
                                    DISSENTING OPINION
                                          No. 04-16-00020-CV

                               IN THE INTEREST OF K.S.L., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-PA-00341
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by: Rebeca C. Martinez, Justice
Dissenting Opinion by: Jason Pulliam, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 6, 2016

           I respectfully dissent from the majority opinion for the following reasons.

           The appellants signed affidavits of voluntary relinquishment. The affidavits specifically

reflect the appellants’ understanding that termination of their parent-child relationship is in the

best interest of their children. The basis of appellants’ appeal is that evidence, in addition to the

affidavits of voluntary relinquishment, was required to support the trial court’s best interest

finding. I disagree with this premise, and therefore, disagree with the majority’s determination.

           Section 161.211(c) of the Texas Family Code expressly applies to cases such as this

involving challenges to the trial court’s best interest finding when an affidavit of voluntary

relinquishment forms the statutory basis for termination. The Family Code states that “[a] direct

or collateral attack on an order terminating parental rights based on an unrevoked affidavit of

relinquishment of parental rights or affidavit of waiver of interest in a child is limited to issues
Dissenting Opinion                                                                      04-16-00020-CV


relating to fraud, duress, or coercion in the execution of the affidavit.” TEX. FAM. CODE

§ 161.211(c). Appellants have not alleged that the execution of their affidavits was the result of

fraud, duress, or coercion.

        In addition, I believe that an unrevoked affidavit of relinquishment, in and of itself, is

sufficient to support a trial court’s finding that termination is in the best interest of the child. The

Texas Supreme Court, in Brown v. McLennan Cnty. Children’s Protective Servs., 627 S.W.2d 390,

394 (Tex. 1982) determined that the Legislature intended for affidavits of voluntary relinquishment

to be sufficient evidence to support a trial court’s best interest finding.

        Parental termination cases involving affidavits of voluntary relinquishment are clearly

matters of great significance. Admittedly, there is a split of authority among the courts of appeal

on this specific issue. I believe that the Texas Supreme Court must resolve this matter to provide

clarity for the courts of appeal and the trial courts below. I believe that the Family Code and the

cases interpreting it that find that an affidavit of voluntary relinquishment is sufficient to support

a best interest finding are legally correct.

        The majority’s interpretation in this case of requiring evidence in addition to the affidavit

would render the affidavit meaningless. Relinquishment would not mean relinquishment. Such

an interpretation would also allow parents who have voluntarily relinquished their rights an

opportunity to challenge the trial court’s best interest finding based on grounds that are not

specifically referenced in Section 161.211(c). This result is inconsistent with the clear intent of

the law and harms children by leaving them in an uncertain status after their parents have made an

intentional and voluntary decision to relinquish their parental rights.

        For the foregoing reasons, I respectfully dissent.


                                                    Jason Pulliam, Justice

                                                  -2-